Case 20-10343-LSS   Doc 6190   Filed 09/10/21   Page 1 of 13
Case 20-10343-LSS   Doc 6190   Filed 09/10/21   Page 2 of 13

                     EXHIBIT A
                                              Case 20-10343-LSS                              Doc 6190                      Filed 09/10/21             Page 3 of 13
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                    Description                                        Name                                      Address                  Fax                         Email               Method of Service
Notice of Appearance/Request for Noticess          Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                     214‐544‐4040    ctimmons@abernathylaw.com           Email
Counsel to Collin County Tax Assessor/Collector                                              Attn: Larry R. Boyd                                    bankruptcy@abernathylaw.com
                                                                                             Attn: Emily M. Hahn                                    ehahn@abernathy‐law.com
                                                                                             1700 Redbud Blvd, Ste 300
                                                                                             McKinney, TX 75069
Notice of Appearance/Request for Notices            Adams and Reese LLP                      Attn: Henry C. Shelton, III                            Henry.Shelton@arlaw.com             Email
Counsel to Chickasaw Council, Boy Scouts of                                                  6075 Poplar Ave, Ste 700
America, Inc.                                                                                Memphis, TN 38119
Notice of Appearance/Request for Notices            Andrus Wagstaff, PC                      A n: Aimee H. Wagstaﬀ                  303‐376‐6361    aimee.wagstaff@andruswagstaff.com   Email
Counsel for various child sexual abuse tort                                                  7171 W Alaska Dr
claimants and as a party‐in‐interest in proceedings                                          Lakewood, CO 80226

Notice of Appearance/Request for Notice Counsel Andrus Wagstaff, PC                          Attn: Sommer D. Luther                 303‐376‐6361    sluther@wagstafflawfirm.com         Email
for Certain Claimants SpringfieldConf Andrus                                                 7171 West Alaska Dr.
Wagstaff, PC as Parties in Interest                                                          Lakewood, CO 80226

Notice of Appearance/Request for Notices           Ashby & Geddes, P.A.                      Attn: Bill Bowden                      302‐654‐2067    wbowden@ashbygeddes.com             Email
Counsel for Del‐Mar‐Va Council, Inc., Boy Scouts                                             500 Delaware Avenue, 8th Floor
of America                                                                                   P.O. Box 1150
                                                                                             Wilmington, DE 19899‐1150
Notice of Appearance/Request for Notices           Baird Mandalas Brockstedt, LLC            Attn: Stephen W. Spence                302‐644‐0306    sws@bmbde.com                       Email
Counsel to several sexual abuse survivor claimants                                           1413 Savannah Rd, Ste 1
                                                                                             Lewes, DE 19958
Notice of Appearance/Request for Notices           Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                   jperkins@bakermanock.com            Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                              5260 North Palm Avenue, Suite 421
                                                                                             Fresno, CA 93704
Notice of Appearance/Request for Notices        Ballard Spahr LLP                            Attn: Matthew G. Summers               302‐252‐4466    summersm@ballardspahr.com           Email
Counsel for Clarendon America Insurance                                                      Attn: Chantelle D. McClamb                             mcclambc@ballardspahr.com
Company/Maryland Casualty Company, Maryland                                                  919 N. Market St, 11th Fl
American General Group, American General Fire &                                              Wilmington, DE 19801‐3034
Casualty Company, and Zurich Insurance Company

Notice of Appearance/Request for Notices           Bayard, P.A.                              Attn: Erin R. Fay                                      efay@bayardlaw.com                  Email
Counsel for Hartford Accident and Indemnity                                                  Attn: Gregory J. Flasser                               gflasser@bayardlaw.com
Company, First State Insurance Company, and                                                  600 N King St, Ste 400
Twin City Fire Insurance Company                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bielli & Klauder, LLC                     Attn: David M. Klauder                 302‐397‐2557    tbielli@bk‐legal.com                Email
Counsel for Various Tort Claimants                                                           1204 N. King Street                                    dklauder@bk‐legal.com
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bodell Bove, LLC                          Attn: Bruce W. McCullough              302‐655‐6827    bmccullough@bodellbove.com          Email
Counsel for Agricultural Insurance Company                                                   1225 N King St, Ste 1000
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bodell Bove, LLC                          Attn: Bruce W. McCullough              302‐655‐6827    bmccullough@bodellbove.com          Email
Attorneys for Great American Assurance                                                       1225 N King St, Ste 1000
Company,                                                                                     Wilmington, DE 19801
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices           Bradley Arant Boult Cummings LLP          Attn: Edwin Rice                                       eRice@bradley.com                   Email
Counsel for the United Methodist Ad Hoc                                                      Attn: Elizabeth Brusa                                  ebrusa@bradley.com
Committee                                                                                    100 N Tampa St, Ste 2200                               ddecker@bradley.com
Counsel for the Florida Conference of the United                                             Tampa, FL 33602
Methodist Church and Various Churches in the
Conference that are Chartered Organizations

Notice of Appearance/Request for Notices           Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                   tjacobs@bradleyriley.com            Email
Counsel for the National Surety Corporation                                                  320 W Ohio St, Ste 3W
                                                                                             Chicago, IL 60654
Notice of Appearance/Request for Notices           Brown Rudnick LLP                         Attn: David J. Molton                                  EGoodman@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                7 Times Square                                         DMolton@brownrudnick.com
Justice                                                                                      New York, NY 10036
Notice of Appearance/Request for Notices           Brown Rudnick LLP                         Attn: Sunni P. Beville                                 sbeville@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                Attn: Tristan G. Axelrod                               taxelrod@brownrudnick.com
Justice                                                                                      1 Financial Ctr
                                                                                             Boston, MA 02111
Notice of Appearance/Request for Notices           Buchalter, A Professional Corporation     Attn: Shawn M. Christianson            415‐227‐0770    schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                              55 Second Street, 17th Floor
                                                                                             San Francisco, California 94105‐3493
Notice of Appearance/Request for Notices           Butler Snow LP                            Attn: Daniel W. Van Horn                               Danny.VanHorn@butlersnow.com        Email
Counsel for Chicksaw Council, BSA, Inc.                                                      P.O. Box 171443
                                                                                             Memphis, TN 38187‐1443
Notice of Appearance/Request for Notices           Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                 336‐478‐1145    bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                       235 N. Edgeworth St.
                                                                                             P.O. Box 540
                                                                                             Greensboro, NC 27401
Notice of Appearance/Request for Notices           Chipman, Brown, Cicero & Cole, LLP        Attn: Mark Desgrosseilliers            302‐295‐0199    desgross@chipmanbrown.com           Email
Counsel for Jane Doe, Party in Interest                                                      1313 N Market St, Ste 5400
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding               617‐248‐ 4000   dgooding@choate.com                 Email
Counsel for Liberty Mutual Insurance Company                                                 Attn: Jonathan D. Marshall                             jmarshall@choate.com
                                                                                             Attn: Michael J. Foley, Jr.                            mjfoley@choate.com
Pro Se Claimant                                    Chris Meidl                               Address Redacted                                       chris@chrismeidl.com                Email
                                                                                                                                                                                        First Class Mail




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                            Page 1 of 9
                                              Case 20-10343-LSS                   Doc 6190                       Filed 09/10/21                 Page 4 of 13
                                                                                              Exhibit A
                                                                                        Core/2002 Service List
                                                                                       Served as set forth below

                     Description                                          Name                        Address                        Fax                          Email            Method of Service
Notice of Appearance/Request for Notice Counsel Clyde & CO US LLP                 Attn: Bruce D. Celebrezze                    415‐365‐9801   bruce.celebrezze@clydeco.us        Email
for Attorneys for Great American Assurance                                        Four Embarcadero Center, Ste 1350
Company,                                                                          San Francisco, CA 94111
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notice Counsel Clyde & CO US LLP                 Attn: Konrad R. Krebs                        973‐210‐6701   konrad.krebs@clydeco.us            Email
for Attorneys for Great American Assurance                                        200 Campus Dr, Ste 300
Company,                                                                          Florham Park, NJ 07932
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company

Notice of Appearance/Request for Notices ‐         Commonwealth of Pennsylvania   Dept of Labor & Industry                     717‐787‐7671   ra‐li‐ucts‐bankrupt@state.pa.us    Email
Authorized Agent for the Commonwealth of                                          Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office                                  651 Boas St, Rm 925
of Unemployment Compensation Tax Services                                         Harrisburg, PA 17121
(UCTS)
Notice of Appearance/Request for Notices           Connolly Gallagher, LLP        Attn: Karen C. Bifferato                                    kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                          Attn: Kelly M. Conlan                                       kconlan@connollygallagher.com
                                                                                  1201 N Market St, 20th Fl
                                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices           Connolly Gallagher, LLP        Attn: Jeffrey C. Wisler                                     jwisler@connollygallagher.com      Email
Counsel for The Episcopal Church                                                  Attn: Kelly M. Conlan                                       kconlan@connollygallagher.com
                                                                                  1201 N Market St, 20th Fl
                                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices           Coughlin Duffy, LLP            Attn: Kevin Coughlin                         973‐267‐6442   kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                            Attn: Lorraine Armenti                                      larmenti@coughlinduffy.com
                                                                                  Attn: Michael Hrinewski                                     mhrinewski@coughlinduffy.com
                                                                                  350 Mount Kemble Ave.
                                                                                  PO Box 1917
                                                                                  Morristown, NJ 0796
NOA ‐ Counsel for Junell & Associates, PLLC        Cousins Law LLC                Attn: Scott D. Cousins                       302‐295‐0331   scott.cousins@cousins‐law.com      Email
                                                                                  Brandywine Plaza W
                                                                                  1521 West Concord Pike, Ste 301
                                                                                  Wilmington, DE 19803
Notice of Appearance/Request for Notices           Crew Janci LLP                 Attn: Stephen Crew                                          peter@crewjanci.com                Email
Counsel to Abuse Victims                                                          Attn: Peter Janci                                           steve@crewjanci.com
                                                                                  1200 NW Naito Pkwy, Ste 500
                                                                                  Portland, OR 97209
*NOA ‐ Counsel to Appellee Sidley Austin LLP/AVA Cross & Simon, LLC               A n: Christopher Simon                       302‐777‐4224   csimon@crosslaw.com                Email
Law Group, Inc.                                                                   A n: Kevin Mann                                             kmann@crosslaw.com
                                                                                  1105 N Market St, Ste 901
                                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices           Crowell & Moring LLP           Attn: Mark D. Plevin                         415‐986‐2827   mplevin@crowell.com                Email
Counsel to American Zurich Insurance Company                                      Attn: Austin J. Sutta                                       asutta@crowell.com
                                                                                  3 Embarcadero Center, 26th Fl
                                                                                  San Francisco, CA 94111
Notice of Appearance/Request for Notices           Crowell & Moring LLP           Attn: Tacie H. Yoon                          202‐628‐5116   tyoon@crowell.com                  Email
Counsel to American Zurich Insurance Company                                      1001 Pennsylvania Ave, NW
                                                                                  Washington, D.C. 20004
Notice of Appearance/Request for Notice Counsel David Christian Attorneys LLC     Attn: David Christian                                       dchristian@dca.law                 Email
for Attorneys for Great American Assurance                                        105 W. Madison St., Ste 1400
Company,                                                                          Chicago, IL 60602
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices        Davidoff Hutcher & Citron LLP     Attn: Jonathan S. Pasternak                  914‐381‐7406   jsp@dhclegal.com                   Email
Counsel for St. Stephen's Episcopal Church                                        Attn: James B. Glucksman                                    jbg@dhclegal.com
                                                                                  Attn: Robert L. Rattet                                      rlr@dhclegal.com
                                                                                  605 3rd Ave
                                                                                  New York, NY 10158
Notice of Appearance/Request for Notices           Davies Hood PLLC               Attn: Jason P. Hood                                         Jason.Hood@davieshood.com          Email
Counsel for Chicksaw Council, BSA, Inc.                                           22 North Front Street, Suite 620
                                                                                  Memphis, TN 38103‐2100
Notice of Appearance/Request for Notices           Dilworth Paxson LLP            Attn: Thaddeus J. Weaver                     302‐655‐1480   tweaver@dilworthlaw.com            Email
Counsel for Munich Reinsurance America, Inc.,                                     704 King St, Ste 500
formerly known as American Re‐Insurance                                           P.O. Box 1031
Company                                                                           Wilmington, DE 19899‐1031
Notice of Appearance/Request for Notices           Dilworth Paxson LLP            Attn: William E. McGrath, Jr.                609‐987‐6651   wmcgrath@dilworthlaw.com           Email
Counsel for Munich Reinsurance America, Inc.,                                     2 Research Way
formerly known as American Re‐Insurance                                           Princeton, NJ 08540
Company
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP           Attn: Bruce R. Ewing                                        ewing.bruce@dorsey.com             Email
Counsel for Girl Scouts of the United States of                                   Attn: Eric Lopez Schnabel                                   schnabel.eric@dorsey.com
America                                                                           51 W 52nd St
                                                                                  New York, NY 10019
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP           Attn: Eric Lopez Schnabel                                   schnabel.eric@dorsey.com           Email
Counsel for Girl Scouts of the United States of                                   Attn: Alessandra Glorioso                                   glorioso.alessandra@dorsey.com
America                                                                           300 Delaware Ave, Ste 1010
                                                                                  Wilmington, DE 19801
Notice of Appearance/Request for Notices           Doshi Legal Group, P.C.        Attn: Amish R. Doshi                                        amish@doshilegal.com               Email
Counsel to Oracle America, Inc.                                                   1979 Marcus Ave, Ste 210E
                                                                                  Lake Success, NY 11042




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                  Page 2 of 9
                                             Case 20-10343-LSS                                      Doc 6190                        Filed 09/10/21             Page 5 of 13
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                     Description                                        Name                                           Address                      Fax                       Email                  Method of Service
Notice of Appearance/Request for Notices          Faegre Drinker Biddle & Reath LLP                 Attn: Michael P. Pompeo                   317‐569‐4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                           1177 Avenue of the Americas, 41st Floor
Brooklyn, New York/ Counsel for the Roman                                                           New York, NY 10036‐2714
Catholic Archbishop of Los Angeles, a corporation
sole, and its related BSA‐charted organizations

Notice of Appearance/Request for Notices          Faegre Drinker Biddle & Reath LLP                 Attn: Patrick A. Johnson                  302‐467‐4201   Patrick.Jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                           Attn: Kaitlin W. MacKenzie                               Ian.Bambrick@faegredrinker.com
Brooklyn, New York/ Counsel for the Roman                                                           Attn: Ian J. Bambrick                                    Kaitlin.MacKenzie@faegredrinker.com
Catholic Archbishop of Los Angeles, a corporation                                                   222 Delaware Ave, Ste 1410
sole, and its related BSA‐charted organizations                                                     Wilmington, DE 19801‐1621

Notice of Appearance/Request for Notices            Ferry Joseph, PA                                Attn: John D. McLaughlin, Jr.             302‐575‐1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                    824 N Market St, Ste 1000
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302‐394‐9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of                                                     1300 N King St
PA, AIG                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices            Flordia M. Henderson                            P.O. Box 30604                            901‐348‐4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                                      Memphis, TN 38130‐0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor

Notice of Appearance/Request for Notices            Florida State Prison                            Attn: William Russel Hill                                                                      First Class Mail
Pro Se Counsel for Abuse Claimant                                                                   PO Box 800
                                                                                                    Raiford, FL 32083‐0800
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Richard J. Bernard                  212‐687‐2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                        90 Park Ave
                                                                                                    New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana                    858‐792‐6773   vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                    312‐863‐5000   sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of                                                     Attn: Kelly McGuire                                      kmcguire@fgppr.com
PA, AIG                                                                                             222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notice Cousnel Fournaris & Mammarella, P.A.                        Attn: Bill Kelleher                       302‐652‐1142   BKelleher@gfmlaw.com                  Email
for Sexual Abuse Claimants                                                                          1925 Lovering Avenue
                                                                                                    Wilmington, DE 19806
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312‐224‐1201   panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606
Notice of Appearance/Request for Notices        Gellert Scali Busenkell & Brown LLC                 Attn: Charles J. Brown, III               302‐425‐5814   cbrown@gsbblaw.com                    Email
Counsel for The Norwich Roman Catholic Diocesan                                                     1201 N Orange St, 3rd Fl
Corporation                                                                                         Wilmington, DE 19801
Notice of Appearance/Request for Notices        Gilbert LLP                                         Attn: Kami Quinn                                         chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                         Attn: Meredith Neely                                     quinnk@gilbertlegal.com
                                                                                                    Attn: Emily Grim                                         neelym@gilbertlegal.com
                                                                                                    Attn: Jasmine Chalashtori                                grime@gilbertlegal.com
                                                                                                    Attn: Rachel Jennings                                    jenningsr@gilbertlegal.com
                                                                                                    Attn: Kyle Dechant                                       dechantk@gilbertlegal.com
                                                                                                    700 Pennsylvania Ave, SE Ste 400
                                                                                                    Washington, DC 20003
Notice of Appearance/Request for Notices            Godfrey & Kahn, SC                              Attn: Erin A. West                        608‐257‐0609   ewest@gklaw.com                       Email
Counsel for Bay‐Lakes Council                                                                       1 E Main St, Ste 500
                                                                                                    P.O. Box 2719
                                                                                                    Madison, WI 53701‐2719
Notice of Appearance/Request for Notices            Godfrey & Kahn, SC                              Godfrey & Kahn, SC                        920‐436‐7988   tnixon@gklaw.com                      Email
Counsel for Bay‐Lakes Council                                                                       Attn: Timothy F. Nixon
                                                                                                    200 S Washington St, Ste 100
                                                                                                    Green Bay, WI 54301‐4298
Notice of Appearance/Request for Notices            Hangley Aronchick Segal Pudlin & Schiller       Attn: Matthew A. Hamermesh                215‐568‐0300   mhamermesh@hangley.com                Email
Counsel for Arch Insurance Company                                                                  One Logan Sq, 27th Fl
                                                                                                    Philadelphia, PA 19103
Notice of Appearance/Request for Notices            Hicks Thomas LLP                                Attn: John B. Thomas                      713‐547‐9150   jthomas@hicks‐thomas.com              Email
Counsel for Junell & Associates, PLLC                                                               Attn: Allison Fisher                                     afisher@hicks‐thomas.com
                                                                                                    700 Louisiana St., Suite 2300
                                                                                                    Houston, TX 77002
Notice of Appearance/Request for Notices            Hogan♦McDaniel                                  Attn: Daniel K. Hogan                     302‐656‐7599   dkhogan@dkhogan.com                   Email
Counse on behalf of Eisenberg, Rothweiler,                                                          Attn: Garvan F. McDaniel                                 gfmcdaniel@dkhogan.com
Winkler, Eisenberg & Jeck, P.C. (“Eisenberg”),                                                      1311 Delaware Avenue
counsel for various child sexual abuse tort                                                         Wilmington, DE 19806
claimants

Notice of Appearance/Request for Notices            Hoover & Slovacek, LLP                          Attn: Steven A. Leyh                      713‐977‐5395   leyh@hooverslovacek.com               Email
Counsel for the Chapelwood United Methodist                                                         Galleria Tower II
Church                                                                                              5051 Westheimer Rd, Ste 1200
                                                                                                    Houston, TX 77056
Notice of Appearance/Request for Notices            Ice Miller                                      Attn: Daniel R. Swetnam                   614‐224‐3568   daniel.swetnam@icemiller.com          Email
Counsel for Simon Kenton Council                                                                    Arena District
                                                                                                    250 West St
                                                                                                    Columbus, OH 43215
Notice of Appearance/Request for Notices        Ice Miller                                          Attn: Louis T. DeLucia                                   Louis.DeLucia@icemiller.com           Email
Counsel for The Norwich Roman Catholic Diocesan                                                     Attn: Alyson M. Fiedler                                  Alyson.Fiedler@icemiller.com
Corporation                                                                                         1500 Broadway, Ste 2900
                                                                                                    New York, NY 10036
Notice of Appearance/Request for Notices            Ichor Consulting, LLC                           Attn: J. Chad Edwards                     866‐606‐9002   chad@IchorConsulting.com              Email
Counsel on behalf of various                                                                        3626 N Hall St (Two Oak Lawn) Ste 610
child sexual abuse tort claimants                                                                   Dallas, TX 75219
Core Parties                                        Internal Revenue Service                        Centralized Insolvency Operation          855‐235‐6787                                         First Class Mail
Internal Revenue Service                                                                            P.O. Box 7346
                                                                                                    Philadelphia, PA 19101‐7346




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                    Page 3 of 9
                                              Case 20-10343-LSS                                      Doc 6190                         Filed 09/10/21          Page 6 of 13
                                                                                                                  Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                    Description                                         Name                                             Address                   Fax                        Email                    Method of Service
Notice of Appearance/Request for Notices           Jacobs & Crumplar, P.A.                           Attn: Reann Warner                      302‐656‐5875   raeann@jcdelaw.com                       Email
Counsel for Certain Claimants/Claimants S. H. ( SA                                                   Attn: Thomas C. Crumplar                               tom@jcdelaw.com
Claim No. 21108), R. W. (SA Claim No 70996), R. B.                                                   750 Shipyard Dr., Suite 200
(SA Claim No 24629)/Counsel for Certain                                                              Wilmington, DE 19801
Claimants SpringfieldConf Andrus Wagstaff, PC as
Parties in Interest
Notice of Appearance/Request for Notices           James, Vernon & Weeks, P.A.                       Attn: Leander L. James                  208‐664‐1684   ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                    Attn: Craig K. Vernon                                  cvernon@jvwlaw.net
                                                                                                     Attn: R. Charlie Beckett                               rbeckett@jvwlaw.net
                                                                                                     1626 Lincoln Wy
                                                                                                     Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices           Janet, Janet & Scuggs, LLC                        Attn: Gerald D. Jowers, Jr              803‐727‐1059   gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in                                                                500 Taylor St, Ste 301
interest/Claimants S. H. ( SA Claim No. 21108), R.                                                   Columbia, SC 29201
W. (SA Claim No 70996), R. B. (SA Claim No 24629)

Bank Debt                                            JPMorgan Chase Bank, NA                         Attn: Phil Martin                                      louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                     Attn: Louis Strubeck                                                                            Email
                                                                                                     10 S Dearborn St
                                                                                                     Mail Code Il1‐1415
                                                                                                     Chicago, Il 60603
Notice of Appearance/Request for Notice Counsel Justice Law Collaborative, LLC                       Attn: Kimberly A. Dougherty             385‐278‐0287   kim@justicelc.com                        Email
for Certain Claimants SpringfieldConf Andrus                                                         Justice Law Collaborative, LLC
Wagstaff, PC as Parties in Interest                                                                  19 Belmont St
                                                                                                     South Easton, MA 02375
Notice of Appearance/Request for Notices             Karr Tuttle Campbell, PS                        Attn: Bruce W. Leaverton                206‐682‐7100   bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                     701 5th Ave, Ste 3300
America                                                                                              Seattle, WA 98104
Notice of Appearance/Request for Notices             Kelly, Morgan, Dennis, Corzine & Hansen, P.C.   Attn: Michael G. Kelly                  432‐363‐9121   mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                               P.O. Box 1311
                                                                                                     Odessa, TX 79760‐1311
Notice of Appearance/Request for Notices             Klehr Harrison Harvey Branzburg LLP             Attn: Domenic E. Pacitti                               dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                             919 Market St, Ste 1000
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices             Klehr Harrison Harvey Branzburg LLP             Attn: Morton R. Branzburg                              mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                             1835 Market St, Ste 1400
                                                                                                     Philadelphia, PA 19103
Notice of Appearance/Request for Notices             Kramer Levin Naftalis & Frankel LLP             Attn: Thomas Moers Mayer                212‐715‐8000   tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                                      Attn: Rachel Ringer                                    rringer@kramerlevin.com
Creditors                                                                                            Attn: David E. Blabey Jr.                              dblabey@kramerlevin.com
                                                                                                     Attn: Jennifer R. Sharret                              jsharret@kramerlevin.com
                                                                                                     Attn: Megan M. Wasson                                  mwasson@kramerlevin.com
                                                                                                     177 Ave of the Americas
                                                                                                     New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                            Attn: Adam J. Goldberg                  212‐751‐4864   adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter‐                                                    Attn: Robert J. Malionek                               robert.malionek@lw.com
day Saints                                                                                           Attn: Madeleine C. Parish                              madeleine.parish@lw.com
                                                                                                     Attn: Benjamin A. Dozier                               benjamin.butzin‐dozier@lw.com
                                                                                                     1271 Ave of the Americas
                                                                                                     New York, NY 10020‐1401
Notice of Appearance/Request for Notices             Latham & Watkins LLP                            Attn: Jeffrey E Bjork                   213‐891‐8763   jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter‐                                                    Attn: Kimberly A Posin                                 kim.posin@lw.com
day Saints                                                                                           Attn: Deniz A Irgi                                     deniz.irgi@lw.com
                                                                                                     355 S Grand Ave, Ste 100
                                                                                                     Los Angeles, CA 90071‐1560
Notice of Appearance/Request for Notices             Law Office of Betti & Associates                Attn: Michele M. Betti                  760‐454‐2204   mbettilaw@gmail.com                      Email
Counsel to the Betti & Associates Claimants                                                          30 Wall Street, 8th Floor
                                                                                                     New York, NY 10005




Notice of Appearance/Request for Notices             Linebarger Goggan Blair & Sampson, LLP          Attn: Don Stecker                       210‐225‐6410   sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                 112 E Pecan St, Ste 2200
                                                                                                     San Antonio, TX 78205
Notice of Appearance/Request for Notices             Linebarger Goggan Blair & Sampson, LLP          Attn: Elizabeth Weller                  469‐221‐5003   dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                            2777 N. Stemmons Fwy, Ste 1000
                                                                                                     Dallas, TX 75207
Notice of Appearance/Request for Notices          Linebarger Goggan Blair & Sampson, LLP             Attn: John P. Dillman                   713‐844‐3503   houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County,                                                            P.O. Box 3064
Cleveland ISD, Montgomery County, Orange                                                             Houston, TX 77253‐3064
County, and Montgomery County
Notice of Appearance/Request for Notices          Macdonald | Fernandez LLP                          Iain A. Macdonald                       415‐394‐5544   imac@macfern.com                         Email
Counsel for the Roman Catholic Archbishop of San                                                     221 Sansome St, 3rd FL
Francisco                                                                                            San Francisco, CA 94104‐2323
Notice of Appearance/Request for Notices          Maurice Wutscher LLP                               Attn: Alan C. Hochheiser                216‐472‐8510   ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                                    23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                           Beachwood, OH 44123

Notice of Appearance/Request for Notices             McCreary, Veselka, Bragg & Allen, PC            Attn: Tara LeDay                        512‐323‐3205   tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The                                                       P.O. Box 1269
County of Denton, Texas, Harrison Central                                                            Round Rock, TX 78680
Appraisal District, The County of Harrison, Texas,
Notice of Appearance/Request for Notices             McDermott Will & Emery LLP                      Attn: Ryan S. Smethurst                 202‐756‐8087   rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance                                                        Attn: Margaret H. Warner                               mwarner@mwe.com
Company                                                                                              The McDermott Building
                                                                                                     500 North Capitol Street, NW
Notice of Appearance/Request for Notices             Miller, Canfield, Paddock and Stone, P.L.C.     Attn: Danielle Mason Anderson           269‐382‐0244   andersond@millercanfield.com             Email
Counsel to Stryker Medical                                                                           277 S Rose St, Ste 5000
                                                                                                     Kalamazoo, MI 49007




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                     Page 4 of 9
                                                Case 20-10343-LSS                                       Doc 6190                       Filed 09/10/21           Page 7 of 13
                                                                                                                    Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below

                    Description                                             Name                                            Address                 Fax                          Email                      Method of Service
Notice of Appearance/Request for Notices              Mintz, Levin, Cohn, Ferris, Glovsky And Popeo,    Attn: Kim V. Marrkand                 617‐542‐ 2241   kmarrkand@mintz.com                         Email
Counsel for Liberty Mutual Insurance Company          P.C.                                              Attn: Nancy D. Adams                                  ndadams@mintz.com
                                                                                                        Attn: Laura Bange Stephens                            lbstephens@mintz.com
                                                                                                        One Financial Ctr
                                                                                                        Boston, MA 02111
Notice of Appearance/Request for Notices              Mirick, O'Connell, DeMallie & Lougee, LLP         Attn: Kate P Foley                    508‐898‐1502    kfoley@mirickoconnell.com                   Email
Counsel for Sun Life Assurance Company of                                                               1800 W Park Dr, Ste 400
Canada                                                                                                  Westborough, MA 01581
Notice of Appearance/Request for Notices              Mirick, O'Connell, DeMallie & Lougee, LLP         Attn: Paul W Carey                    508‐791‐8502    pcarey@mirickoconnell.com                   Email
Counsel for Sun Life Assurance Company of                                                               100 Front St
Canada                                                                                                  Worcester, MA 01608

Notice of Appearance/Request for Notices              Missouri Department of Revenue                    Bankruptcy Unit                       573‐751‐7232    deecf@dor.mo.gov                            Email
Counsel for Missouri Department of Revenue                                                              Attn: Steven A. Ginther
                                                                                                        PO Box 475
                                                                                                        Jefferson City, MO 65105‐0475
Notice of Appearance/Request for Notices              Monzack Mersky Browder and Hochman, P.A.          Attn: Rachel B. Mersky                                rmersky@monlaw.com                          Email
Counsel to the Coalition of Abused Scouts for                                                           1201 N Orange St, Ste 400
Justice                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices              Monzack Mersky McLaughlin & Browder, PA           Attn: Brian McLaughlin                302‐656‐2769    bmclaughlin@monlaw.com                      Email
Counsel for Waste Management                                                                            Attn: Rachel Mersky                                   rmersky@monlaw.com
                                                                                                        1201 N Orange St, Ste 400
                                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices              Moore & Rutt, PA                                  Attn: David N. Rutt                                   dnrutt@mooreandrutt.com                     Email
Counsel for the Florida Conference of the United                                                        Attn: Scott G. Wilcox                                 swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                            122 N Market St
Conference that are Chartered Organizations                                                             P.O. Box 554
                                                                                                        Georgetown, DE 19947
Notice of Appearance/Request for Notices              Morris James LLP                                  Attn: Jeffrey R. Waxman               302‐571‐1750    jwaxman@morrisjames.com                     Email
Counsel for Pearson Education, Inc. and NCS                                                             Attn: Eric J. Monso                                   emonzo@morrisjames.com
Pearson, Inc.                                                                                           500 Delaware Ave, Ste 1500
                                                                                                        P.O. Box 2306
                                                                                                        Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices              Morris James LLP                                  Attn: Brett D. Fallon                 302‐571‐1750    bfallon@morrisjames.com                     Email
Counsel for Old Republic Insurance Company                                                              Attn: Brya M. Keilson                                 bkeilson@morrisjames.com
                                                                                                        500 Delaware Ave, Ste 1500
                                                                                                        P.O. Box 2306
                                                                                                        Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices              Morris James LLP                                  Attn: Stephen M. Miller               302‐571‐1750    smiller@morrisjames.com                     Email
Counsel for Old Republic Insurance Company                                                              500 Delaware Ave, Ste 1500
                                                                                                        Wilmington, DE 19801
Core Parties                                          Morris, Nichols, Arsht & Tunnell                  Attn: Derek C. Abbott                                 dabbott@mnat.com                            Email
                                                                                                        Attn: Andrew R. Remming                               aremming@mnat.com
                                                                                                        Attn: Paige N. Topper                                 ptopper@mnat.com
                                                                                                        1201 N Market St, 16th Fl
                                                                                                        P.O. Box 1347
                                                                                                        Wilmington, Delaware 19899‐1347
Notice of Appearance/Request for Notices              Motley Rice LLC                                   A n: Daniel R. Lapinksi               856‐667‐5133    dlapinski@motleyrice.com                    Email
Counsel for various child sexual abuse tort                                                             210 Lake Dr E, Ste 101
claimants                                                                                               Cherry Hill, NJ 08002
Notice of Appearance/Request for Notices              Motley Rice LLC                                   Attn: Joseph F. Rice                  843‐216‐9290    jrice@motleyrice.com                        Email
Counsel for various child sexual abuse tort                                                             28 Bridgeside Blvd
claimants                                                                                               Mt Pleasant, SC 29464
Notice of Appearance/Request for Notices              Mound Cotton Wollan & Greengrass LLP              Attn: Lloyd A. Gura                                   lgura@moundcotton.com                       Email
Attorneys for Indian Harbor Insurance Company,                                                          One New York Plaza 44th Floor
on behalf of itself and as successor in interest to                                                     New York, NY 10004
Catlin Specialty Insurance Company

Notice of Appearance/Request for Notices              Mound Cotton Wollan & Greengrass LLP              Attn: Pamela J. Minetto               973‐242‐4244    pminetto@moundcotton.com                    Email
Attorneys for Indian Harbor Insurance Company,                                                          30A Vreeland Road, Suite 210
on behalf of itself and as successor in interest to                                                     Florham Park, NJ 07932
Catlin Specialty Insurance Company

Notice of Appearance/Request for Notices              Nagel Rice LLP                                    Attn: Bradley L Rice                  973‐618‐9194    brice@nagelrice.com                         Email
Counsel for Jack Doe, Creditor and Defendant in                                                         103 Eisenhower Pkwy
Adversary Case                                                                                          Roseland, NJ 07068
Notice of Appearance/Request for Notices              Napoli Shkolnnik PLLC                             Attn: R. Joseph Hrubiec                               RHrubiec@NapoliLaw.com                      Email
Counsel to Claimant J.M.                                                                                919 N Market St, Ste 1801
                                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices              Nelson Comis Kettle & Kinney, LLP                 A n: William E. Winﬁeld               805‐604‐ 4150   wwinfield@calattys.com                      Email
Counsel for Ventura County Council of BSA                                                               300 E Esplande Dr, Ste 1170
                                                                                                        Oxnard, CA 93036
Notice of Appearance/Request for Notices              Nelson Mullins Riley & Scarborough LLP            A n: David Barnes, Jr                 202‐689‐2860    david.barnes@nelsonmullins.com              Email
Counsel for Indian Waters Council                                                                       101 Cons tu on Ave NW, Ste 900
                                                                                                        Washington, DC 20001
Notice of Appearance/Request for Notices              Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                312‐585‐1401    msorem@nicolaidesllp.com                    Email
Counsel for Allianz Global Risks US Insurance                                                           10 S. Wacker Dr., 21st Floor
Company                                                                                                 Chicago, IL 60606



Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr.                          louis.strubeck@nortonrosefulbright.com      Email
Counsel for JPMorgan Chase Bank, National                                                               1301 Ave of the Americas
Association                                                                                             New York, NY 10019‐6022
Notice of Appearance/Request for Notices              Norton Rose Fulbright US LLP                      Attn: Howard Seife                    212‐318‐3400    howard.seife@nortonrosefulbright.com        Email
Counsel to the Archdiocese of New York                                                                  Attn: Andrew Rosenblatt                               andrew.rosenblatt@nortonrosefulbright.com
                                                                                                        1301 Ave of the Americas
                                                                                                        New York, NY 10019‐6022
Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr           214‐855‐8200    louis.strubeck@nortonrosefulbright.com      Email
Counsel for JPMorgan Chase Bank, National                                                               Attn: Kristian W. Gluck                               kristian.gluck@nortonrosefulbright.com
Association                                                                                             Attn: Ryan E. Manns                                   ryan.manns@nortonrosefulbright.com
                                                                                                        2200 Ross Avenue, Suite 3600
                                                                                                        Dallas, TX 75201‐7933



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                       Page 5 of 9
                                              Case 20-10343-LSS                                    Doc 6190                       Filed 09/10/21           Page 8 of 13
                                                                                                               Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                   Description                                             Name                                        Address                 Fax                        Email               Method of Service
Notice of Appearance/Request for Notices            Nye, Stirling, Hale & Miller LLP               Attn: Joel M. Walker                  412‐857‐5350    jmwalker@nshmlaw.com               Email
Counsel for various child sexual abuse tort                                                        1145 Bower Hill Rd, Ste 104
claimants                                                                                          Pittsburgh, PA 15243
Notice of Appearance/Request for Notices            O’Connor Playdon Guben & Inouye LLP            Attn: Jerrold K. Guben                808‐531‐8628    JKG@opgilaw.com                    Email
Counsel to Boy Scouts of America for Hawaii and                                                    Makai Tower, Ste 2400
Guam Chapter                                                                                       733 Bishop St
                                                                                                   Honolulu, HI 96813
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                            A n: Tancred Schiavoni                                                                   First Class Mail
Counsel to for Century Indemnity Company, as                                                       Times Square Tower
successor to Cigna Specialty Insurance Company                                                     7 Times Square
f/k/a California Union Insurance Company, and CCI                                                  New York, NY 10036‐6537
Insurance Company as successor to Insurance
Company of North America, et al.

Notice of Appearance/Request for Notices            Office of the Attorney General                 Attn: Christopher S. Murphy           512‐936‐ 1409   christopher.murphy@oag.texas.gov   Email
Counsel for the Texas Workforce Commission                                                         Attn: Sherri K. Simpson                               sherri.simpson@oag.texas.gov
                                                                                                   Bankruptcy & Collections Division
                                                                                                   P.O. Box 12548
                                                                                                   Austin, TX 78711‐2548
Core Parties                                        Office of the United States Trustee            Attn: David L. Buchbinder             302‐573‐6497    david.l.buchbinder@usdoj.gov       First Class Mail
Office of the United States Trustee                                                                Attn: Hannah Mufson McCollum                          hannah.mccollum@usdoj.gov          Email
                                                                                                   844 King St, Suite 2207
                                                                                                   Lockbox 35
                                                                                                   Wilmington, DE 19801
Counsel to the Tort Claimants' Committee            Pachulski Stang Ziehl & Jones LLP              A n: Iain Nasa r                                      inasatir@pszjlaw.com               Email
                                                                                                   10100 Santa Monica Blvd.                                                                 First Class Mail
                                                                                                   13th Floor
                                                                                                   Los Angeles, CA 90067‐4003
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP              Attn: James I. Stang                  302‐652‐4400    jstang@pszjlaw.com                 Email
Counsel to the Tort Claimants' Committee                                                           Attn: Linda F. Cantor                                 lcantor@pszjlaw.com
                                                                                                   10100 Santa Monica Blvd, 13th Fl
                                                                                                   Los Angeles, CA 90067‐4003


Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP              Attn: Robert Orgel                    302‐652‐4400    rorgel@pszjlaw.com                 Email
Counsel for the Tort Claimants' Committee                                                          Attn: James O'Neill                                   joneill@pszjlaw.com
                                                                                                   Attn: John Lucas                                      jlucas@pszjlaw.com
                                                                                                   Attn: Ilan Scharf                                     ischarf@pszjlaw.com
                                                                                                   919 N Market St.,17th Floor
                                                                                                   P.O. Box 8705
Notice of Appearance/Request for Notices            Paul Mones PC                                  Attn: Paul Mones                                      paul@paulmones.com                 Email
Counsel to Abuse Victims                                                                           13101 Washington Blvd
                                                                                                   Los Angeles, CA 90066
Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation           Attn: Patricia Kelly, CFO             202‐326‐4112    kelly.patricia@pbgc.Gov            Email
Counsel for the Pension Benefit Guaranty                                                           Attn: Cassandra Burton, Attorney                      burton.cassandra@pbgc.gov
Corporation                                                                                        Attn: Craig Fessenden                                 fessenden.craig@pbgc.gov
                                                                                                   1200 K St NW
                                                                                                   Washington, DC 20005
Notice of Appearance/Request for Notices           Perdue, Brandon, Fielder, Collins & Mott, LLP   Attn: John T. Banks                   512‐302‐1802    jbanks@pbfcm.com                   Email
Counsel for Burleson County Tax Office, Luling ISD                                                 3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                    Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and
Gause ISD Tax Office
Notice of Appearance/Request for Notices           Pfau Cochran Vertetis Amala PLLC                Attn: Michael T. Pfau                 206‐623‐3624    michael@pcvalaw.com                Email
Counsel for Various Tort Claimants                                                                 Attn: Jason P. Amala                                  jason@pcvalaw.com
                                                                                                   Attn: Vincent T. Nappo                                vnappo@pcvalaw.com
                                                                                                   403 Columbia Street, Suite 500
                                                                                                   Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                             Attn: Angela Z Miller                 716‐852‐6100    amiller@phillipslytle.com          Email
Counsel for Pearsons Education, Inc. and NSC                                                       One Canalside, 125 Main St
Pearsons, Inc.                                                                                     Buffalo, NY 14203,
NOA ‐ Attorneys for Interested Parties, Argonaut    Post & Schell, PC                              Attn: Paul Logan                      302‐251‐8857    plogan@postschell.com              Email
Insurance Company and Colony Insurance                                                             300 Delaware Ave Ste 1380
Company                                                                                            Wilmington, DE 19801
Notice of Appearance/Request for Notices            Potter Anderson & Corroon LLP                  Attn: Jeremy Ryan                     302‐658‐1192    jryan@potteranderson.com           Email
Counsel for the United Methodist Ad Hoc                                                            Attn: D. Ryan Slaugh                                  rslaugh@potteranderson.com
Committee/Counsel to Catholic Mutual Relief                                                        1313 N Market St, 6th FL
Society of America/Counsel for the Roman                                                           P.O. Box 951
ENR                                                 Raul Diaz                                                                                            Email Address Redacted             Email
Notice of Appearance/Request for Notices            Reed Smith LLP                                 Attn: Kurt F. Gwynne                  302‐778‐7575    kgwynne@reedsmith.com              Email
Counsel to the Official Committee of Unsecured                                                     Attn: Mark W. Eckard                                  meckard@reedsmith.com
Creditors                                                                                          120 N Market St, Ste 1500
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Reger Rizzo & Darnall LLP                      A n: Louis J. Rizzo, Jr                               lrizzo@regerlaw.com                Email
Counsel for Travelers Casualty and Surety                                                          1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                         Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                         Wilmington, DE 19803
Company, and Gulf Insurance Company
Notice of Appearance/Request for Notices            Richards, Layton & Finger, PA                  Attn: Michael Merchant                302‐651‐7701    merchant@rlf.com                   Email
Counsel for The Church of Jesus Christ of Latter‐                                                  Attn: Brett Haywood                                   haywood@rlf.com
day Saints                                                                                         One Rodney Square
                                                                                                   920 N King St
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Robinson Mahoney PLLC                          Attn: Cindy Robinson                                  crobinson@robinsonmahoney.com      Email
Counsel for Jane Doe, Party in Interest                                                            Attn: Doug Mahoney                                    dmahoney@robinsonmahoney.com
                                                                                                   121o Post Rd
                                                                                                   Fairfield, CT 06824




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 6 of 9
                                               Case 20-10343-LSS                            Doc 6190                         Filed 09/10/21           Page 9 of 13
                                                                                                         Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                   Description                                              Name                                 Address                  Fax                            Email          Method of Service
Notice of Appearance/Request for Notices              Schiff Hardin LLP                     Attn: Everett Cygal                     312‐258‐5600    ecygal@schiffhardin.com           Email
Counsel to Catholic Mutual Relief Society of                                                Attn: David Spector                                     dspector@schiffhardin.com
America/Counsel for the Roman Catholic Ad Hoc                                               Attn: Joseph Mark Fisher                                mfisher@schiffhardin.com
Committee                                                                                   Attn: Neil Lloyd                                        nlloyd@schiffhardin.com
                                                                                            Attn: Daniel Schufreider                                dschufreider@schiffhardin.com
                                                                                            Attn: Jin Yan                                           jyan@schiffhardin.com
                                                                                            233 S Wacker Dr, Ste 7100
                                                                                            Chicago, IL 60606
*NOA ‐ Counsel for Courtney and Stephen Knight, Schnader Harrison Segal & Lewis LLP         Attn: Richard A. Barkasy, Esq.          302‐888‐1696    rbarkasy@schnader.com             Email
Jointly as the Surviving Parents of E.J.K., a Minor                                         Attn: Kristi J. Doughty, Esq.                           kdoughty@schnader.com
Child
Notice of Appearance/Request for Notices            Seitz, Van Ogtrop & Green, P.A.         Attn: R. Karl Hill                      302‐888‐ 0606   khill@svglaw.com                  Email
Counsel for Liberty Mutual Insurance Company                                                222 Delaware Ave, Ste 1500
                                                                                            Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.   Attn: Michael Marchese                                  michael.marchese@scouting.org     Email
Sequoia Council of Boy Scouts, Inc.                                                         6005 N. Tamera Avenue
                                                                                            Fresno, CA 93711
Notice of Appearance/Request for Notices              Shipman & Goodwin LLP                 Attn: James P. Ruggeri                  202‐469‐7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                 Attn: Joshua D. Weinberg                                jweinberg@goodwin.com
Company, First State Insurance Company, and                                                 Attn: Abigail W. Williams                               awilliams@goodwin.com
Twin City Fire Insurance Company                                                            1875 K St NW, Ste 600
                                                                                            Washington, DC 20006‐1251
Notice of Appearance/Request for Notices              Shipman & Goodwin LLP                 Attn: Eric S. Goldstein                 860‐251‐5218    egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                 One Constitution Plaza                                  bankruptcy@goodwin.com
Company, First State Insurance Company, and                                                 Hartford, CT 06103‐1919                                 bankruptcyparalegal@goodwin.com
Twin City Fire Insurance Company
NOA ‐ Counsel for Hartford Accident and               Shipman & Goodwin LLP                 Attn: Michele Backus Konigsberg                         mkonigsberg@goodwin.com           Email
Indemnity Company, First State Insurance
Company, and Twin City Fire Insurance Company

Core Parties                                          Sidley Austin LLP                     Attn: Blair Warner                      312‐853‐7036    blair.warner@sidley.com           Email
Counsel for Debtor                                                                          Attn: Matthew Evan Linder                               mlinder@sidley.com
                                                                                            Attn: Thomas A. Labuda, Jr.                             tlabuda@sidley.com
                                                                                            Attn: Karim Basaria                                     kbasaria@sidley.com
                                                                                            One South Dearborn Street
Core Parties                                          Sidley Austin LLP                     Attn: Jessica C. Boelter                212‐839‐5599    jboelter@sidley.com               Email
Counsel for Debtor                                                                          787 Seventh Avenue
                                                                                            New York, NY 10019
Notice of Appearance/Request for Notices              Smith, Katzenstein & Jenkins LLP      Attn: Kathleen M. Miller                302‐652‐8405    kmiller@skjlaw.com                Email
Attorneys for Indian Harbor Insurance Company,                                              1000 West Street, Suite 1501
on behalf of itself and as successor in interest to                                         P.O. Box 410
Catlin Specialty Insurance Company                                                          Wilmington, DE 19899

Notice of Appearance/Request for Notices              Squire Patton Boggs (US) LLP          Attn: Jihyun Park                                       jihyun.park@squirepb.com          Email
Counsel for The Episcopal Church                                                            1211 Ave of the Americas, 26th Fl
                                                                                            New York, NY 10136
Notice of Appearance/Request for Notices          Squire Patton Boggs (US) LLP              Attn: Mark A. Salzberg                  202‐457‐6315    mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                             2550 M St, NW
Society of the Protestant Episcopal Church in the                                           Washington, DC 20037
United States of America/The Episcopal Church

Notice of Appearance/Request for Notices          Squire Patton Boggs (US) LLP              Attn: Travis A. McRoberts               214‐758‐1550    travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary                                             2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                           Dallas, TX 75201
United States of America

Notice of Appearance/Request for Notices          Stamoulis & Weinblatt LLC                 A n: Stama os Stamoulis                                 stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as                                                800 N West St, Ste 800
successor to Cigna Specialty Insurance Company                                              Wilmington, DE 19801
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company/Chubb Group Holdings Inc


Notice of Appearance/Request for Notices          Stamoulis & Weinblatt LLC                 A n: Richard Weinbla                                    weinblatt@swdelaw.com             Email
Counsel to for Century Indemnity Company, as                                                800 N West St, Ste 800
successor to Cigna Specialty Insurance Company                                              Wilmington, DE 19801
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                            Page 7 of 9
                                              Case 20-10343-LSS                                 Doc 6190                      Filed 09/10/21                   Page 10 of 13
                                                                                                              Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                    Description                                          Name                                       Address                          Fax                           Email             Method of Service
Notice of Appearance/Request for Notices             Stark & Stark, PC                          Attn: Joseph H Lemkin                          609‐896‐0629   jlemkin@stark‐stark.com              Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                            P.O. Box 5315
action pending in the Superior Court of New                                                     Princeton, NJ 08543
Jersey, Essex County
Notice of Appearance/Request for Notices             Steptoe & Johnson LLP                      Attn: Harry Lee                                202‐429‐3902   hlee@steptoe.com                     Email
Counsel for Clarendon America Insurance                                                         Attn: John O’Connor                                           joconnor@steptoe.com
Company/Maryland Casualty Company, Maryland                                                     Attn: Brett Grindrod                                          bgrindrod@steptoe.com
American General Group, American General Fire &                                                 1330 Connecticut Ave, N.W
Casualty Company, and Zurich Insurance Company                                                  Washington, DC 20036

Notice of Appearance and Request for Notices     Straffi & Straffi, LLC                         Attn: Daniel Straffi, Jr                       732‐341‐3548   bkclient@straffilaw.com              Email
Counsel for the Presbyterian Church of Lakehurst                                                670 Commons Way
                                                                                                Toms River, NJ 08755

Notice of Appearance and Request for Notices        Sullivan Hazeltine Allinson LLC             Attn: William D. Sullivan                      302‐428‐8195   bsullivan@sha‐llc.com                Email
Counsel to Eric Pai, as administrator of the Estate                                             919 N Market St, Ste 420
of J. Pai                                                                                       Wilmington, DE 19801

Notice of Appearance and Request for Notices        Sullivan Hill Lewin Rez & Engel, PLC        Attn: James Hill/ Christopher Hawkins          619‐231‐4372   Hill@SullivanHill.com                Email
Counsel for The Episcopal Diocese of San Diego                                                  Attn: Kathleen Cashman‐Kramer
                                                                                                600 B St, Ste 1700
                                                                                                San Diego, CA 92101

Notice of Appearance/Request for Notices            Swenson & Shelley, PLLC                     Attn: Kevin D. Swenson                         855‐450‐8435   Kevin@swensonshelley.com             Email
Counsel for various child sexual abuse tort                                                     107 S 1470 E, Ste 201
claimants                                                                                       St George, UT 84790
Notice of Appearance/Request for Notices            Synchrony Bank                              c/o PRA Receivables Management, LLC            757‐351‐3257   claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                             Attn: Valerie Smith
                                                                                                P.O. Box 41021
                                                                                                Norfolk, VA 23541
NOA ‐ Counsel for Bailey Cowan Heckaman PLLC        The Bifferato Firm                          Attn: Ian Connor Bifferato                     302‐298‐0688   cbifferato@tbf.legal                 Email
                                                                                                1007 N. Orandge St., 4TH FL
                                                                                                Wilmington, DE 19801
Bonds                                               The County Commission Of Fayette County     Attn: President                                                                                    First Class Mail
                                                                                                P.O. Box 307
                                                                                                Fayetteville, WV 25840
Bonds                                               The County Commission Of Fayette County     c/o Steptoe & Johnson Pllc                                                                         First Class Mail
                                                                                                Attn: John Stump, Esq.
                                                                                                Chase Tower ‐ Eighth Fl
                                                                                                707 Virginia St E.
                                                                                                Charleston, WV 25301
Notice of Appearance/Request for Notice Creditor The Law Office of David L Lynch, PC            Attn: David L. Lynch                           760‐270‐9847   dlynch@desertelderlaw.com            Email
appearing in pro per                                                                            72877 Dinah Shore Dr, Ste 103‐126
                                                                                                Rancho Mirage, CA 92270
Notice of Appearance/Request for Notices         The Law Office of James Tobia, LLC             Attn: James Tobia                              302‐656‐8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                1716 Wawaset St
minor by his mother Nichole Erickson/Counsel for                                                Wilmington, DE 19806
Certain Claimants
Notice of Appearance/Request for Notices         The Law Offices of Joyce, LLC                  Attn: Michael J. Joyce                                        mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                          1225 King St.
                                                                                                Suite 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices           The Neuberger Firm                           Attn: Thomas S. Neuberger                      302‐655‐0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants/Claimants S. H. ( SA                                              Attn: Stephen J. Neuberger                                    sjn@neubergerlaw.com
Claim No. 21108), R. W. (SA Claim No 70996), R. B.                                              17 Harlech Dr.
(SA Claim No 24629)/Counsel for Certain                                                         Wilmington, DE 19807
Claimants SpringfieldConf Andrus Wagstaff, PC as
Parties in Interest
Notice of Appearance/Request for Notices           The Powell Firm, LLC                         Attn: Jason C. Powell                                         jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                    Attn: Thomas Reichert                                         treichert@delawarefirm.com
Foundation                                                                                      1201 N Orange St, Ste 500
                                                                                                P.O. Box 289
                                                                                                Wilmington, DE 19899
Notice of Appearance/Request for Notices            The Zalkin Law Firm, P.C.                   Attn: Irwin Zalkin                             858‐259‐3015   irwin@zalkin.com                     Email
Cousnel for Sexual Abuse Claimants                                                              Attn: Devin Storey                                            devin@zalkin.com
                                                                                                Attn: Kristian Roggendorf                                     kristian@zalkin.com
                                                                                                10590 W Ocean Air Dr. #125
                                                                                                San Diego, CA 92130
Notice of Appearance/Request for Notices            Thomas Law Office, PLLC                     Attn: Tad Thomas                               877‐955‐7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                   Attn: Louis C. Schneider                                      lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste 200
                                                                                                Louisville, KY 40059
Notice of Appearance/Request for Notices            TN Dept of Labor ‐ Bureau of Unemployment   c/o TN Attorney General's Office, Bankruptcy   615‐741‐3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                 Insurance                                   Division
                                                                                                Attn: Laura L. McCloud
                                                                                                PO Box 20207
                                                                                                Nashville, Tennessee 37202‐0207
NOA ‐ Counsel for Jane Doe, Party in Interest       Tremont Sheldon Robinson Mahoney PC         Attn: Cindy L. Robinson                                       crobinson@tremontsheldon.com         Email
                                                                                                Attn: Doug Mahoney                                            dmahoney@tremontsheldon.com
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: David M. Fournier                        302‐421‐8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                   Attn: Marcy J. McLaughlin Smith                               marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                       1313 Market St, Ste 5100
                                                                                                P.O. Box 1709
                                                                                                Wilmington, DE 19899‐1709
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg                       404‐885‐3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                   600 Peachtree St NE, Ste 3000
Allianz Global Risks US Insurance Company                                                       Atlanta, GA 30308
Notice of Appearance/Request for Notices            Tune, Entrekin & White, PC                  A n: Joseph P. Rusnak                          615‐244‐2278   Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                                315 Deaderick St, Ste 1700
                                                                                                Nashville, TN 37238




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                  Page 8 of 9
                                              Case 20-10343-LSS                     Doc 6190                    Filed 09/10/21            Page 11 of 13
                                                                                                 Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below

                  Description                                         Name                               Address                Fax                         Email          Method of Service
Notice of Appearance and Request for Notices      Tybout, Redfearn & Pell           Attn: Seth J. Reidenberg              302‐658‐4018   sreidenberg@trplaw.com          Email
Counsel to American Zurich Insurance Company                                        750 Shipyard Dr, Ste 400
                                                                                    P.O. Box 2092
                                                                                    Wilmington, DE 19899‐2092
NOA ‐ Attorney for American Zurich Insurance      Tybout, Redfearn & Pell           Attn: Robert D. Cecil, Jr.            302‐658‐4018   rcecil@trplaw.com               Email
Company                                                                             P.O. Box 2092
                                                                                    Wilmington, DE 19899‐2092
Core Parties                                      United States Dept Of Justice     950 Pennsylvania Ave, Nw                                                             First Class Mail
                                                                                    Room 2242
                                                                                    Washington, DC 20530‐0001
Core Parties                                      US Attorney For Delaware          Attn: David C Weiss                   302‐573‐6220   usade.ecfbankruptcy@usdoj.gov   Email
                                                                                    1007 Orange St, Ste 700                                                              First Class Mail
                                                                                    P.O. Box 2046
                                                                                    Wilmington, DE 19899‐2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz    Attn: Richard G Mason                 212‐403‐2252   rgmason@wlrk.com                Email
Counsel for Ad Hoc Committee of Local Councils of                                   Attn: Douglas Mayer                                  dkmayer@wlrk.com                First Class Mail
the Boy Scouts of America                                                           Attn: Joseph C. Celentino                            jccelentino@wlrk.com
                                                                                    51 W 52nd St
                                                                                    New York, NY 10019
NOA ‐ Counsel to D. Miller & Associates PLLC      Walden Macht & Haran LLP          Daniel Miller                                        dmiller@wmhlaw.com              Email
                                                                                    2532 Justin Lane
                                                                                    Wilmington, DE 19810
Notice of Appearance/Request for Notices          Walker Wilcox Maousek LLP         Attn: Christopher A. Wadley                          cwadley@walkerwilcox.com        Email
Counsel to for Century Indemnity Company, as                                        1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                      Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company


Notice of Appearance/Request for Notices          Wanger Jones Helsley, PC          Attn: Riley C. Walter                                rwalter@wjhattorneys.com        Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                     265 E. River Park Circle, Suite 310
                                                                                    Fresno, CA 93720
Notice of Appearance/Request for Notices          Ward and Smith, P.A.              Attn: Paul A Fanning                  252‐215‐4077   paf@wardandsmith.com            Email
Counsel for East Carolina Council BSA, Inc.                                         P.O. Box 8088
                                                                                    Greenville, NC 27835‐8088
Notice of Appearance/Request for Notices          White & Case LLP                  Attn: Michael C. Andolina                            mandolina@whitecase.com         Email
Counsel to the Debtors                                                              Attn: Matthew E. Linder                              mlinder@whitecase.com
                                                                                    111 S Wacker Dr, Ste 5100
                                                                                    Chicago, IL 60606‐4302
Notice of Appearance/Request for Notices          White & Case LLP                  Attn: Jessica C. Lauria                              jessica.boelter@whitecase.com   Email
Counsel to the Debtors                                                              1221 Ave of the Americas
                                                                                    New York, NY 10020
Notice of Appearance/Request for Notices         Whiteford Taylor & Preston LLC     Attn: Richard W. Riley                               rriley@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                    The Renaissance Centre
America, Inc.                                                                       405 North King Street, Suite 500
                                                                                    Wilmington, Delaware 19801
Notice of Appearance/Request for Notices         Whiteford Taylor & Preston LLP     Attn: Todd M. Brooks                                 tbrooks@wtplaw.com              Email
Counsel for Baltimore Area Council Boy Scouts of                                    Seven Saint Paul Street, 15th Floor
America, Inc.                                                                       Baltimore, Maryland 21202‐1626
Notice of Appearance/Request for Notices         Wilks Law, LLC                     Attn: David E. Wilks                                 dwilks@wilks.law                Email
Counsel for Interested Party Timothy Kosnoff                                        4250 Lancaster Pike, Ste 200
                                                                                    Wilmington, DE 19805
Notice of Appearance/Request for Notices          Womble Bond Dickinson (US) LLP    Attn: Matthew Ward                    302‐252‐4330   matthew.ward@wbd‐us.com         Email
Counsel for JPMorgan Chase Bank, National                                           Attn: Morgan Patterson                               morgan.patterson@wbd‐us.com
Association                                                                         1313 N Market St, Ste 1200
                                                                                    Wilmington, DE 19801
Core Parties                                      Young Conaway Stargatt & Taylor   Attn: James L. Patton, Jr             302‐576‐3325   jpatton@ycst.com                Email
Counsel for Prepetition Future Claimants’                                           Attn: Robert Brady                                   rbrady@ycst.com                 First Class Mail
Representative                                                                      Attn: Edwin Harron                                   eharron@ycst.com
                                                                                    Rodney Square
                                                                                    1000 N King St
                                                                                    Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                    Page 9 of 9
Case 20-10343-LSS   Doc 6190   Filed 09/10/21   Page 12 of 13




                      EXHIBIT B
                                  Case 20-10343-LSS                      Doc 6190              Filed 09/10/21              Page 13 of 13
                                                                                   Exhibit B
                                                                                  Service List
                                                                           Served as set forth below

                     Description                                       Name                                              Address                       Method of Service
Plaintiff no Counsel ‐ Organizational Entity ‐   Atlanta Area Council, Boy Scouts Of America       1800 Cir 75 Pkwy Se     Atlanta, GA 30339‐3055   First Class Mail
Affiliate ‐ Local Council




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                    Page 1 of 1
